Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 1 of 22 PageID 1564



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 EDWARDS MOVING & RIGGING,
 INC.,

        Plaintiff,

 v.                                                               Case No: 8:19-cv-1004-T-36SPF

 CASEY JENKINS, SIMS CRANE &
 EQUIPMENT CO., and SIMS HD, LLC,

       Defendants.
 ___________________________________/

                                             ORDER

        This cause comes before the Court upon the Report & Recommendation filed by United

 States Magistrate Judge Sean P. Flynn on April 1, 2020 (the “R&R”). (Doc. 81). Therein,

 Magistrate Judge Flynn recommends that the Court enter an order: (1) holding Casey Jenkins

 (“Jenkins”), Sims Crane & Equipment Co. (“Sims Crane”), and Sims HD, LLC (“Sims HD” and,

 together with Jenkins and Sims Crane, “Defendants”) in civil contempt; and (2) imposing certain

 sanctions against Defendants for violating the preliminary injunction. Id. at 10.

        All parties were furnished copies of the R&R and were afforded the opportunity to file

 objections, pursuant to 28 U.S.C. § 636(b)(1). Defendants timely objected to the R&R (the

 “Objection”), (Doc. 86), to which Edwards Moving & Rigging, Inc. (“Plaintiff”) responded (the

 “Response”), (Doc. 34). Upon consideration of the R&R, the Objection, and the Response, and

 upon this Court’s independent examination of the file, it is determined that the R&R should be

 adopted and the Objection should be overruled.
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 2 of 22 PageID 1565



       I.      BACKGROUND

            Plaintiff is in the business of transporting, moving, and lifting over-sized components and

 equipment. (Doc. 1 ¶10). Plaintiff performs heavy haul and rigging jobs across several industries,

 such as the power plant, construction, rail, and automotive industries. Id. Plaintiff hired Jenkins in

 August of 2016 as Regional Sales Manager. Id. at ¶12. Through this position, Jenkins had access

 to Plaintiff’s customer contracts, customer revenue information, equipment book, and other

 confidential business information. Id. Plaintiff and Jenkins entered into a Non-Competition, Non-

 Solicitation, and Disclosure Agreement (the “Agreement”). The Agreement contained a non-

 competition covenant. 1 Id. at ¶13. In April of 2019, Jenkins resigned from his position with

 Plaintiff and accepted a job with Sims Crane, a crane rental company that rents cranes and heavy




 1
     This covenant provides:

                   A. Non-Competition. Employee agrees that while Employee is
                      employed by Employer and during a period of two (2) years
                      immediately following the termination of his employment with
                      the Employer for any reason whatsoever, (the Term), he shall
                      not, within Employer’s market area, (the “Territory”), engage in
                      any of the following activities:

                           (1) Directly or indirectly enter into the employ or render any
                       service to or act in concert with any person, partnership,
                       corporation or other entity engaged in rendering any service
                       being conducted or rendered by Employer at the time of the
                       termination; or

                          (2) Directly or indirectly engage in any such competitive
                       business or render any such service on his own account; or

                           (3) Become interested in any such competitive business or
                       service directly or indirectly as an individual, partner, member,
                       director, officer, principal, agent, employee, or creditor.

 (Doc. 1-1 at 1).


                                                     2
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 3 of 22 PageID 1566



 equipment. Id. at ¶¶15–16; (Doc. 22-2 ¶¶3–4). Sims HD, a competitor of Plaintiff that provides

 specialized rigging and machinery moving services, is affiliated with, but separate from, Sims

 Crane. (Docs. 1 ¶16; 22-2 ¶¶2, 4). Sims Crane and Sims HD have “some, but not all, overlapping

 ownership.” (Doc. 22-2 ¶2). Following Jenkins’ resignation, Plaintiff advised Sims Crane and

 Sims HD of the Agreement and demanded that Defendants cease and desist in accordance with the

 Agreement. (Doc. 1 ¶18). This action followed, in which Plaintiff sues Jenkins for breach of

 contract and sues Sims Crane and Sims HD for tortious interference. Id. at ¶¶19–28.

         On July 31, 2019, the Court granted-in-part Plaintiff’s motion for a preliminary injunction.

 (Doc. 38 at 13). Specifically, the Court: (1) enjoined Jenkins from working for Sims HD through

 and including April 17, 2021; (2) enjoined Sims HD from employing Jenkins through and

 including April 17, 2021; and (3) enjoined Jenkins “from assisting Defendant Sims HD, LLC in

 the business of transporting, moving, and lifting oversized components and equipment, including

 the bidding or quoting process or providing logistical support, through and including April 17,

 2021,” but this enjoinment did not prohibit Jenkins from “bidding or quoting Defendant Sims

 Crane & Equipment Co.’s rental equipment to Defendant Sims HD, LLC or its customers or

 providing logistical support for hauling” Sims Crane’s rental cranes or equipment (the

 “Preliminary Injunction”). Id.

         Following receipt of documents produced in discovery, Plaintiff moved for an order to

 show cause as to why the Court should not hold Defendants in civil contempt for repeatedly

 violating the Preliminary Injunction (the “Motion for Order to Show Cause”). (Doc. 54 at 1).

 Plaintiff provided evidence under seal in support. E.g., (Doc. S59). Plaintiff asserted that, in blatant

 disregard of the Preliminary Injunction, Jenkins continually assisted in preparing quotes for Sims

 HD’s “transporting, moving and lifting” business under the auspices of his position at Sims Crane.



                                                    3
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 4 of 22 PageID 1567



 (Doc. 54 at 3) (internal quotation marks omitted). Plaintiff further claimed that these quotes were

 exclusively bids for Sims HD’s hauling and transportation services, not simply the rental of Sims

 Crane’s equipment. Id. Accordingly, as sanctions for violating the Preliminary Injunction, Plaintiff

 moved the Court to order: (1) the disgorgement to Plaintiff of all past and future profits stemming

 from any Sims HD contract for which Jenkins furnished a quote or provided other assistance, in

 violation of the Preliminary Injunction; (2) an award of attorneys’ fees to Plaintiff; and (3) an

 extension of the non-compete period for two years from the date of the contempt finding. Id. at 11.

           Upon consideration of the Motion for Order to Show Cause, Defendants’ response thereto,

 Plaintiff’s reply, Defendants’ sur-reply, and the parties’ arguments during a show cause hearing,

 Magistrate Judge Flynn issued the R&R, in which he recommended that the Court enter an order:

 (1) holding Defendants in civil contempt; and (2) imposing the following sanctions against

 Defendants for violating the Preliminary Injunction: (a) awarding Plaintiff reasonable attorneys’

 fees incurred in prosecuting Defendants’ violations of the Preliminary Injunction; (b) requiring

 Defendants to disgorge any profits arising from any Sims HD contracts for which Jenkins

 furnished a quote or provided other assistance, in violation of the Preliminary Injunction, and upon

 which contract Plaintiff also bid, with such amounts to be determined during trial and the award

 of which to be dependent on Plaintiff prevailing on its claims at trial; (c) permitting Plaintiff to

 conduct discovery on the extent to which Defendants profited from violating the Preliminary

 Injunction; and (d) extending the non-compete period for two years after the date of the contempt

 finding if Plaintiff achieves a verdict in its favor on its claims at trial. (Doc. 81 at 10).

     II.      LEGAL STANDARD

           When a party makes a timely and specific objection to a magistrate judge’s report and

 recommendation, the district judge “shall make a de novo determination of those portions of the



                                                     4
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 5 of 22 PageID 1568



 report or specified proposed findings or recommendations to which objection is made.” 28 U.S.C.

 § 636(b)(1)(C). With regard to those portions of the report and recommendation not objected to,

 the district judge applies a clearly erroneous standard of review. See Gropp v. United Airlines,

 Inc., 817 F. Supp. 1558, 1562 (M.D. Fla. 1993) (Kovachevich, J.). The district judge may accept,

 reject, or modify, in whole or in part, the magistrate judge’s findings or recommendations. 28

 U.S.C. § 636(b)(1)(C). The district judge may also receive additional evidence or recommit the

 matter to the magistrate judge with instructions. Id; Local R. M.D. Fla. 6.02(a).

    III.      ANALYSIS

           Defendants offer several objections to the R&R, which the Court will address.

              A. The Magistrate Judge Correctly Interpreted the Preliminary Injunction and
                 Considered Defendants’ Declarations

           Defendants object to the magistrate judge’s recommendation for the Court to hold

 Defendants in contempt and award Plaintiff reasonable attorneys’ fees incurred in prosecuting

 Defendants’ violations of the Preliminary Injunction because this finding hinges upon a “hyper-

 technical reading” of the Preliminary Injunction. (Doc. 86 at 3). Specifically, Defendants argue

 that Jenkins merely performed a “clerical or administrative” role that could be deemed as providing

 “assistance” to Sims HD only under a “hyper-technical reading” of the Preliminary Injunction. Id.

 In support, Defendants emphasize that Jenkins did not determine pricing for any of the Sims HD

 quotes, which Defendants define as the “fundamental competitive concern” addressed by the

 Preliminary Injunction. Id. Relatedly, Defendants also assert that the R&R “gives short shrift” to

 the declarations provided by Defendants regarding “these issues.” Id. The Court construes these

 arguments collectively as an objection to the magistrate judge’s interpretation of the Preliminary

 Injunction and his consideration, or alleged lack thereof, of Defendants’ declarations. For the

 reasons set forth below, this objection will be overruled.


                                                  5
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 6 of 22 PageID 1569



                     i. Preliminary Injunction and the Arguments and Evidence Before the
                        Magistrate Judge

        In issuing the Preliminary Injunction, the court recognized that Sims HD competes with

 Plaintiff, but rejected Plaintiff’s argument that Sims Crane is a competitor of Plaintiff. (Doc. 38 at

 5–6, 9). Although it declined to preliminary enjoin Jenkins from working for Sims Crane, the court

 preliminarily enjoined Jenkins from providing assistance to Sims HD as follows:

                Defendant Casey Jenkins is ENJOINED from assisting Defendant
                Sims HD, LLC in the business of transporting, moving, and lifting
                oversized components and equipment, including the bidding or
                quoting process or providing logistical support, through and
                including April 17, 2021. This does not, however, prohibit
                Defendant Casey Jenkins from bidding or quoting Defendant Sims
                Crane & Equipment Co.’s rental equipment to Defendant Sims HD,
                LLC or its customers or providing logistical support for hauling
                Defendant Sims Crane & Equipment Co.’s rental cranes or
                equipment.

 Id. at 13 (emphasis in original).

        Therefore, the preliminary injunction clearly enjoins Jenkins from assisting Sims HD in

 “transporting, moving, and lifting oversized components and equipment” through April 17, 2021,

 including providing assistance in the quoting or bidding process, but does not proscribe Jenkins

 from bidding or quoting Sims Crane’s rental equipment to Sims HD or its customers or providing

 logistical support for hauling Sims Crane’s rental cranes or equipment.

        In support of the Motion for Order to Show Cause, Plaintiff provided, under seal, evidence

 showing that Jenkins prepared and e-mailed to J.D. Nutting (“Nutting”), Sims HD’s Senior

 Division Manager, forty-four quotes containing price estimates and descriptions of heavily lift and

 transport services to be provided exclusively by Sims HD, rather than incidental to the rental of

 Sims Crane’s equipment, between the court’s entry of the Preliminary Injunction on July 31, 2019,

 and November 5, 2019. E.g. (Doc. S59). This evidence included: specific examples of quotes,

 which apparently were “exclusively bids” for Sims HD’s service, that Jenkins prepared on Sims

                                                   6
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 7 of 22 PageID 1570



 HD letterhead and supplied to Nutting for Sims HD customers; a summary timeline of quotes

 prepared by Jenkins; an “Employee IT Request Form”; e-mails regarding customer requests for

 quotes or services that Nutting forwarded to Jenkins, and a Sims HD presentation sent to Nutting

 by Jenkins. E.g., (Docs. S59, S59-1, S59-4, S59-6, S59-7, S59-8).

        In one example, Jenkins e-mailed a quote on Sims HD letterhead to Nutting on August 1,

 2019, the day after the court entered the Preliminary Injunction. (Doc. S59 at 2–4). The provided

 services for the customer are described as: “Sims HD will mobilize crews and equipment . . . Sims

 HD will cut loose . . . transformer from railcar, clean and release car . . . Sims HD will transload

 from railcar to our trailer, transport 10 miles or less and offload to foundation.” Id. at 3. Plaintiff

 described these documents as showing Jenkins’ preparation of a bid, 2 and his provision of the bid

 to Nutting, for a Sims HD customer. (Doc. 54 at 4). Plaintiff highlighted that this bid did not

 involve a crane rental or Sims Crane. Id. By way of another example, Jenkins sent an e-mail with

 the subject line “bnsf quote” to Nutting on September 19, 2019, which provided Nutting with a

 quote for a customer on Sims HD’s letterhead. (Doc. S59-1 at 2–4). The provided services are

 described as: “Sims HD will mobilize to Jax Port Blount Island where it will be loaded by others

 . . . transformer to our OTR trailer. Sims HD will transport transformer to . . . Orlando . . . and

 offload transformer to pad. Sims HD will offload accessory loads with 12K forklift.” Id. at 3.

 Plaintiff asserted this documentation demonstrated that Jenkins provided Nutting with an estimate




 2
   Both the Motion for Order to Show Cause and the R&R refer to the document as a “bid,” even
 though Jenkins refers to the document as a “quote.” Regardless, as noted above, the Preliminary
 Injunction enjoins Jenkins from providing assistance to Sims HD in the bidding or quoting process.
 (Doc. 38 at 13).
                                                   7
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 8 of 22 PageID 1571



 detailing Sims HD’s bid on a job, with the described services to be provided by Sims HD without

 any mention of Sims Crane. 3 (Doc. 54 at 4–5).

         Plaintiff argued that each Defendant violated the Preliminary Injunction and should be

 ordered to show cause. Id. at 9–10. Plaintiff claimed that Jenkins violated the Preliminary

 Injunction by participating “directly and extensively” with Sims HD’s moving, transporting, and

 lifting business, as evidenced by the quotes. Id. at 9. Plaintiff further argued that Sims HD violated

 the Preliminary Injunction by “repeatedly soliciting” Jenkins’ assistance with this business, as

 Nutting frequently forwarded customer requests for quotes or services to Jenkins, which Jenkins

 provided. Id. According to Plaintiff, Sims HD benefited each time Jenkins violated the Preliminary

 Injunction “by preparing a prohibited quote.” Id. Finally, Plaintiff argued that Sims Crane aided

 and abetted Jenkins and Sims HD’s violations of the Preliminary Injunction because Jenkins used

 his Sims Crane e-mail account during the regular course of business, during which time Sims

 Crane compensated him, “to prepare Sims HD’s bids” in violation of the Preliminary Injunction.

 Id. at 10.

         Providing the declarations of Jenkins and Nutting in opposition to the Motion for Order to

 Show Cause, Defendants argued that Plaintiff failed to address the extent to which it suffered any



 3
  As a third example, Jenkins e-mailed a quote on Sims HD letterhead to Nutting on September
 27, 2019. (Doc. S59-2 at 2–4). The services for the customer are described as follows:

                Crane will setup in road way at the plant . . . Lift and remove
                generators and enclosure, unload generator at customer’s yard.
                Install through door opening, customer to re-install radiators. 4-man
                crew on site for 3 days. Rigging crew on site in Dade City. Remove
                (2) Gen Sets from Building-Include fuel tanks, mufflers, radiators
                and frame work. Others are responsible for removal of all fuels,
                antifreeze and electric disconnect.

 Id. at 3. Plaintiff asserted that document “describes and estimates the cost of services to be provided
 by Sims HD, not the cost of rental of Sims Crane equipment.” (Doc. 54 at 5).
                                                   8
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 9 of 22 PageID 1572



 damages as a result of Defendants’ actions, even if Defendants violated the Preliminary Injunction

 Order. (Doc. 60 at 5). Significantly, Defendants did not dispute the existence of the provided

 quotes. As articulated during the subsequent show cause hearing, Defendants also did not

 challenge the Preliminary Injunction as unclear or ambiguous. Rather, Defendants downplayed the

 extent of Jenkins’ involvement and emphasized the purported “ancillary” nature of the quotes to

 Sims Crane projects. See id. at 3. Indeed, Jenkins admitted in his declaration that, in his work for

 Sims Crane, he has “been asked from time to time to input elements of a Sims HD quote that are

 ancillary to a project involving the use of Sims Crane’s cranes and equipment.” (Doc. 60-1 at 2).

 Jenkins explained that Nutting would provide him with the Sims HD information required for entry

 into the computer system to generate the quote for Sims HD. Id. Jenkins stated that he did not

 make an independent evaluation of pricing for Sims HD’s services and described his work as

 “clerical or administrative.” Id. Similarly, Nutting, in relevant part, confirmed this account,

 explaining that he provided Jenkins “from time to time” with the information needed to generate

 a Sims HD quote “ancillary” to a project involving the use of Sims Crane’s cranes and equipment.

 (Doc. 60-2 at 2). Nutting stated that he determines the pricing for Sims HD’s services, whereas

 Jenkins prepares the quote for Sims Crane’s services. Id. Echoing Jenkins’ declaration, Nutting

 described Jenkins’ role as “clerical or administrative.” Id. 4

        In the R&R, the magistrate judge found that Plaintiff had demonstrated, through clear and

 convincing evidence, that Defendants violated the Preliminary Injunction. (Doc. 81 at 5). He



 4
   Plaintiff also provided evidence under seal with its reply, such as deposition transcripts, e-mails,
 and other documentation. (Doc. S72). Plaintiff contended that the depositions generally
 contradicted Defendants’ declarations and provided “additional compelling evidence” that
 Defendants violated the Preliminary Injunction. (Doc. 64). Although the magistrate judge found
 the quotes to be sufficient evidence of Defendants’ violations in the R&R, and thus did not devote
 analysis to this additional evidence in the R&R, this additional evidence was discussed during the
 show cause hearing.
                                                    9
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 10 of 22 PageID 1573



 highlighted Plaintiff’s evidence of forty-four quotes, including the quotes mentioned above, and

 noted that the cost of rental of Sims Crane equipment was absent from the quotes. Id. at 5–6. Citing

 Nutting’s declaration, the magistrate judge recognized that Defendants had argued merely that

 Jenkins’ role was clerical or administrative, not that that the described conduct did not violate the

 Preliminary Injunction. Id. at 6. He rejected Defendants’ assertion that these violations were

 excusable as minimal or non-substantive, recognizing that Jenkins “unequivocally assisted Sims

 HD in their bidding and/or quoting process” in violation of the plain language of the Preliminary

 Injunction. Id.

                    ii. Objection

        Defendants’ objection to the magistrate judge’s contempt finding on the basis of Jenkins’

 “clerical or administrative” role constituting his provision of “assistance” under the Preliminary

 Injunction only upon a “hyper-technical reading” fails. The Preliminary Injunction clearly and

 unambiguously proscribes Jenkins “from assisting Defendant Sims HD, LLC in the business of

 transporting, moving, and lifting oversized components and equipment, including the bidding or

 quoting process or providing logistical support . . . .” (Doc. 38 at 13). Despite Defendants’ efforts

 to shift the Court’s focus to whether Jenkins determined the pricing for any of the subject Sims

 HD quotes, this language shows that the Preliminary Injunction’s scope is not confined to pricing.

 Defendants’ assertion that pricing served as the “fundamental competitive concern addressed by

 the Preliminary Injunction” is meritless; in entering the Preliminary Injunction, the court chiefly

 focused on the extent to which Sims HD and Sims Crane compete with Plaintiff and the extent to

 which Sims Crane and Sims HD constitute separate entities, which involved an analysis of services

 provided by each entity, Sims Crane’s purpose in hiring Jenkins, and the structure and personnel




                                                  10
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 11 of 22 PageID 1574



 of Sims HD and Sims Crane. 5 Id. at 4–12. Additionally, the court explained that enjoining Jenkins

 from assisting Sims HD in moving, transporting, or lifting oversized equipment and components

 addressed any concern caused by Sims Crane’s hiring of Jenkins for the claimed purpose, in part,

 of giving logistical support for crane rental and hauling services, including routing determinations,

 local permitting, and transportation support. Id. at 8.

        Regardless of whether Jenkins’ role was “clerical or administrative,” his conduct violated

 the plain language of the Preliminary Injunction. The quotes provided by Plaintiff, which

 Defendants do not challenge, show that Jenkins assisted Sims HD in the bidding or quoting

 process. Jenkins provided Nutting with quotes on Sims HD’s letterhead for services for Sims HD

 to perform, which were unrelated to any bidding or quoting of Sims Crane’s rental equipment to

 Sims HD or its customers or a provision of logistical support for hauling Sims Crane’s rental cranes

 or equipment.

        Although describing Jenkins’ work as “clerical or administrative,” the declarations of both

 Jenkins and Nutting confirm that Jenkins provided assistance to Sims HD in the bidding or quoting

 process. Defendants conceded during the hearing on the Motion for Order to Show Cause that

 “minimal violations” occurred under a “broad” or “direct” reading of the Preliminary Injunction.

 But the Court need look only to the plain language of the Preliminary Injunction, together with the

 evidence, to discern the violations. Defendants fail to offer any persuasive basis for why Jenkins’

 “clerical or administrative” role warrants a departure from enforcing the Preliminary Injunction’s




 5
   Further, in entering his Report and Recommendation on Plaintiff’s Motion for Preliminary
 Injunction, the magistrate judge addressed, among other things, the reasonableness of the
 Agreement’s non-competition covenant, which involved an examination of Plaintiff’s claimed loss
 of goodwill, valuable clientele, and reputation, as well as Plaintiff’s job estimation methodology
 for calculating bids and completing hauling jobs. (Doc. 29 at 3–8).
                                                  11
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 12 of 22 PageID 1575



 terms. Defendants’ argument invites the Court to ignore the plain language of the Preliminary

 Injunction. The Court declines this invitation.6

        Defendants’ assertion that the R&R gives “short shrift” to Defendants’ declarations on the

 issues of Jenkins’ “clerical or administrative” role and his lack of involvement in pricing likewise

 falls short. Both Jenkins and Nutting testified in their declarations that Jenkins did not make any

 determination regarding pricing and that his role was merely “clerical or administrative” which

 Defendants relied upon in opposing the Motion for Order to Show Cause. The magistrate judge

 explicitly addressed these contentions in the R&R and even quoted Nutting’s declaration to capture

 Jenkins’ specified role, which included Nutting’s assertion that he handled pricing. (Doc. 81 at 6–

 7). However, the magistrate judge rejected Defendants’ argument that Jenkins’ minimal role

 excused any violations—an argument that Defendants recycle in objecting to the R&R. Id. at 7.

 The Court has already explained that Defendants’ pricing argument is unpersuasive. Defendants

 fail to offer any cogent basis for why the magistrate judge should have afforded further attention

 to the declarations on these issues.

        In sum, the magistrate judge correctly examined and relied upon the plain language of the

 Preliminary Injunction and gave proper attention to Defendants’ declarations. As such, this

 objection is due to be overruled.

            B. The Court Declines to Defer Ruling on the R&R




 6
   Defendants do challenge Magistrate Judge Flynn’s conclusion that Sims Crane and Sims HD
 violated the Preliminary Injunction. The Court does not find that Magistrate Judge Flynn clearly
 erred in reaching this conclusion, as the Court is not left “with the definite and firm conviction that
 a mistake has been committed.” Coggin v. C.I.R., 71 F.3d 855, 860 (11th Cir. 1996).
                                                    12
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 13 of 22 PageID 1576



        Defendants also argue that, given the findings in the R&R and the evidence considered, or

 not considered, the Court should defer ruling on the R&R until after the trial in the upcoming

 action. (Doc. 82 at 2). Upon review, this objection is due to be overruled.

        After finding that Jenkins unequivocally assisted Sims HD in its bidding or quoting

 process, the magistrate judge considered the appropriate sanctions to impose on Defendants. (Doc.

 81 at 7). He recognized Tom James Company v. Morgan, 141 F. App’x 894 (11th Cir. 2005) as a

 factually analogous case, in which the Eleventh Circuit held an award of attorneys’ fees and

 disgorgement of profits as appropriate sanctions for civil contempt. Id. He also cited Talk Fusion,

 Inc. v. Burling, No. 8:16-cv-1616-T-30JSS, 2016 WL 4527361 (M.D. Fla. Aug. 10, 2016) (Sneed,

 Mag.), report and recommendation adopted, 8:16-cv-1616-T-30JSS, 2016 WL 4507918, at *1

 (M.D. Fla. Aug. 29, 2016) (Moody, J.), as another case involving attorneys’ fees and disgorgement

 as civil contempt sanctions. Id. at 7–8. The magistrate judge found that Plaintiff should not bear

 the expense associated with forcing Defendants’ compliance with the Preliminary Injunction, id.

 at 8, and reasoned that an award of attorneys’ fees to Plaintiff was appropriate, as long as the fees

 are limited to those fees necessarily and reasonably incurred in enforcing the Preliminary

 Injunction. Id. Additionally, the magistrate judge found that disgorgement of any profits from Sims

 HD’s contracts for which Jenkins furnished a quote or provided assistance in violation of the

 Preliminary Injunction and upon which contract Plaintiff also bid would appropriately compensate

 Plaintiff’s injuries and coerce Defendants to comply with the Preliminary Injunction. Id. To that

 end, the magistrate judge recommended that the Court allow Plaintiff to take discovery regarding

 the extent to which Defendants profited from their violations of the Preliminary Injunction. Id. He

 also recommended the extension of the non-compete period to give Plaintiff its benefit of the

 bargain. Id. Finally, relying on Thomas James and Talk Fusion to emphasize that he must consider



                                                  13
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 14 of 22 PageID 1577



 that the injunctive relief is preliminary in nature and subject to findings at trial, he explained that

 the recommended sanctions must necessarily be finalized subsequent to resolution of Plaintiff’s

 claims at trial. Id. at 9.

         Defendants now ask the Court to defer ruling on the R&R, arguing that the magistrate judge

 erred in recommending that the Court hold Defendants in contempt and award Plaintiff attorneys’

 fees based on the record before him. (Doc. 86 at 3). Defendants claim that deferring ruling will

 allow the Court to “make de novo determinations on the issues” in the R&R after hearing testimony

 from witnesses and reviewing documentary evidence that the magistrate judge purportedly did not

 consider in issuing the R&R. Id. at 2. Defendants also seek to distinguish Tom James and Talk

 Fusion. Id. at 4. Defendants conclude by asserting that courts in “analogous circumstances” have

 deferred ruling on a report and recommendation until either after trial or until after further hearing

 on “key issues of fact or law.” Id.

         Because the magistrate judge’s recommended sanctions flow from his recommendation for

 the Court to find Defendants in contempt, upon which Defendants now ask the Court to delay

 ruling, the Court begins with Defendants’ attack on the contempt recommendation. Defendants

 claim that the magistrate judge erred in recommending a finding of contempt and an award of

 attorneys’ fees “based on the record” before him. Id. at 3. Despite arguing that deferring ruling on

 the R&R will allow the Court to “make de novo determinations on the issues” in the R&R after

 hearing testimony and reviewing documentary evidence not considered by the magistrate judge,

 Defendants fail to explain why these de novo determinations are needed before the Court rules on

 the contempt finding and attorneys’ fees sanction, or how the record is otherwise insufficient to

 make these rulings. In opposing the Motion for Order to Show Cause, Defendants submitted their

 arguments through their response in opposition thereto, their sur-reply, and during the show cause



                                                   14
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 15 of 22 PageID 1578



 hearing. Defendants were afforded the opportunity to present evidence in opposition to the Motion

 for Order to Show Cause. In fact, Defendants did provide evidence: the declarations of Jenkins

 and Nutting, each of which demonstrated that Jenkins provided assistance to Sims HD in violation

 of the Preliminary Injunction. These declarations constituted the only evidence provided by

 Defendants. As a result, Defendants focused chiefly on the “clerical or administrative” nature of

 Jenkins’ role. In objecting to the R&R, Defendants again rely on Jenkins’ role in challenging a

 “hyper-technical reading” of the Preliminary Injunction.

           Thus, given Defendants’ evidence and arguments before the magistrate judge, the Court

 need not await unspecified documentary evidence or the testimony of certain witnesses, including

 the cross-examination thereof, to consider the magistrate judge’s recommendations.               The

 magistrate judge did not err in recommending a finding of contempt and the imposition of an award

 of attorneys’ fees as a sanction on the record before him. Further, the remaining sanctions that flow

 from the recommended contempt finding—disgorgement of profits and extension of the non-

 compete period—are tied to Plaintiff’s success at trial. 7 As such, Plaintiff must succeed on its

 claims at trial, which will involve the submission of evidence and testimony, in order for the Court

 to enter these sanctions, notwithstanding the Court’s adoption of the recommended sanctions in

 the R&R. Defendants have not offered any persuasive basis for deferring ruling on those sanctions,

 either.

           Defendants’ challenge to Tom James and Talk Fusion likewise fail. Defendants seek to

 distinguish these cases on the basis that they involved “clear violation[s] of injunction orders



 7
  Although not explicitly tied to Plaintiff’s success at trial, the magistrate judge’s recommendation
 for the Court to allow Plaintiff to conduct discovery concerning the extent to which Defendants
 profited from their violations of the Preliminary Injunction is related to the disgorgement of profits
 sanction.


                                                  15
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 16 of 22 PageID 1579



 prohibiting the direct solicitation of the former employer’s clients or the former employer’s

 employees” and the factual record in this case does not present “the directly and flagrantly

 competitive circumstances” of those cases. Id. at 4. In support, Defendants claim that Plaintiff did

 not articulate the damages that it allegedly suffered from Defendants’ actions. Id. However, these

 distinctions are unavailing. First, the focus of a court’s civil contempt inquiry is on whether the

 alleged contemnor in fact complied with the court order at issue. Jim Walter Resources, Inc. v.

 Int’l Union, United Mine Workers of Am., 609 F.2d 165, 168 (5th Cir. 1980); 8 Howard Johnson

 Co., Inc. v. Khimani, 892 F.2d 1512, 1516 (11th Cir. 1990). Indeed, when an injunction is entered,

 the parties are under an obligation to obey it and ensure that violations, no matter how inadvertent,

 do not occur. Smith Barney, Inc. v. Hyland, 969 F. Supp. 719, 723 (M.D. Fla. 1997) (Kovachevich,

 C.J.). The magistrate judge found, by clear and convincing evidence, that Defendants did not

 comply with the Preliminary Injunction, and the Court agrees with his interpretation of the

 Preliminary Injunction. Because the focus of the inquiry into the resulting civil contempt is on

 whether Defendants complied with the Preliminary Injunction, any attempt to distinguishes cases

 based on the severity of the violation fails. 9



 8
   In Bonner v. City of Prichard, the Eleventh Circuit adopted as binding precedent all decisions of
 the former Fifth Circuit handed down prior to October 1, 1981. 661 F.2d 1206, 1209 (11th Cir.
 1981) (en banc).
 9
   Defendants’ argument that the magistrate judge erred in recommending a finding of contempt
 and an award of attorneys’ fees to Plaintiff because Plaintiff failed to articulate its damages is
 unavailing. First, damages are not a prerequisite to a contempt finding, as “[a] finding of civil
 contempt must be based upon clear and convincing evidence that: 1) the allegedly violated order
 was valid and unlawful; 2) the order was clear, definite, and unambiguous; and 3) the alleged
 violator had the ability to comply with the order.” Zow v. Regions Fin. Corp., 595 F. App’x 887,
 889 (11th Cir. 2014) (internal quotation marks omitted) (quoting McGregor v. Chierico, 206 F.3d
 1378, 1383 (11th Cir. 2000)). Further, “an award of attorney’s fees to the injured party in a civil
 contempt case is within the district court’s discretion,” Sizzler Family Steak Houses v. W. Sizzlin
 Steak House, Inc., 793 F.2d 1529, 1534 (11th Cir. 1986), and such fees are “limited to those
 reasonably and necessarily incurred in the attempt to enforce compliance,” rather than the damages
                                                   16
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 17 of 22 PageID 1580



         Next, although Defendants correctly highlight that Tom James and Talk Fusion involved

 violations of injunction orders directed towards a former employee’s solicitation, they fail to

 explain the significance of this distinction. In Tom James, the district court entered an injunction

 that enjoined a former employee of Tom James, a clothing retailer, from “directly or indirectly

 soliciting, for the sale of clothing and wardrobe accessories of the sort he sold for Tom James,

 those customers of Tom James as to whom he was paid a sales commission while employed by

 Tom James” and from directly or indirectly “selling such clothing and wardrobe accessories to any

 such customers even in the absence of any solicitation.” 141 F. App’x at 896 (internal quotation

 marks and alternations omitted). After Tom James moved for contempt, alleging that the employee

 had violated the injunction, the district court, in relevant part, found the employee in contempt and

 ordered the employee to pay nominal damages and attorneys’ fees and costs. Id. at 897. Although

 the Eleventh Circuit held the that district court erred in concluding that it lacked the power to

 award disgorgement of the employee’s profits as a civil contempt sanction, it upheld both the

 district court’s contempt finding and, emphasizing the district court’s “wide discretion” in

 awarding fees and costs, the district court’s fees and costs award. Id. at 897–99.

         In Talk Fusion, the defendants had served as the plaintiff’s sale associates, but the plaintiff

 had terminated the defendants based on their alleged violation of a non-solicitation agreement.

 2016 WL 4527361, at *1. Prior to their termination, the defendants became distributors for another

 network marketing company named Jeunesse Global. Id. The court entered a permanent injunction,

 which barred the defendants from directly or indirectly, for a period of a year, “soliciting, recruiting

 or otherwise initiating any further contact or communication” with any associate or customer of



 that the injured party allegedly sustained, Abbott Labs. v. Unlimited Beverages, Inc., 218 F.3d
 1238, 1242 (11th Cir. 2000). As explained below, while the Court will order Defendants to pay
 Plaintiff’s incurred attorneys’ fees, Plaintiff must prove the fees that it incurred.
                                                   17
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 18 of 22 PageID 1581



 the plaintiff, “with the exception of an Associate who was personally sponsored by [the

 defendants], for the purpose of inviting, recruiting, encouraging, or requesting the Associate to

 join Jeunesse Global or any other network marketing business.” Id. at *2. The plaintiff thereafter

 moved for an order to show cause, seeking an order finding one of the defendants in civil contempt

 for allegedly violating the permanent injunction by communicating with a sales associate of the

 plaintiff who was not personally sponsored by the defendants. Id. Finding that the defendant

 violated the injunction, the magistrate judge recommended that the court enter an order holding

 the defendant in contempt. Id. As such, citing Tom James, the magistrate judge recommended that

 the court enter an order directing the defendant to pay the attorneys’ fees and costs of the plaintiff,

 disgorge any commissions or other money earned from her attempt to recruit the associate, and

 pay a coercive fine. 10 Id. at *3–4. The court thereafter adopted the magistrate judge’s

 recommendation. Talk Fusion, 2016 WL 4507918, at *1.

        While the facts of these cases may not be identical to those of the instant action, the cases

 are certainly analogous. Like Tom James and Talk Fusion, an employer has sued a former

 employee, alleging that the employee violated a covenant arising from the employer’s former

 employment of the employee. Further, like Tom James and Talk Fusion, the court entered an

 injunction that enjoined the former employee from engaging in certain conduct relative to his prior

 employment. Just as in Tom James and Talk Fusion, the employer now moves to hold the former

 employee in contempt for violating the injunction. Significantly, both Tom James and Talk Fusion

 highlight that a district court enjoys broad discretion to fashion sanctions for civil contempt.

 Consequently, Defendants’ attempts to distinguish these cases fails. The cases are analogous, the



 10
   Here, Plaintiff did not seek a coercive fine, and the magistrate judge found a coercive fine
 unwarranted. (Doc. 81 at 8 n.5).


                                                   18
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 19 of 22 PageID 1582



 general principles articulated therein are applicable to the instant action, and the magistrate judge’s

 reliance on the cases was not misplaced.

        Finally, although Defendants cite cases for the proposition that other courts have deferred

 ruling on reports and recommendations in similar circumstances, these cases are inapposite. For

 example, the court’s decision in Protect Key West, Inc. v. Cheney to delay ruling on a magistrate

 judge’s recommendation to deny the plaintiff’s requested preliminary injunction until after trial,

 at which point the court entered a permanent injunction and denied the report and recommendation

 as moot, does not persuasively demonstrate that the Court should defer ruling on the instant R&R.

 795 F. Supp. 1552, 1554, 1563 n.7 (S.D. Fla. 1992). Similarly, this Court’s decision in United

 States v. Calderon to defer ruling, and hold a hearing, on a magistrate judge’s report and

 recommendation regarding the defendants’ amended motion to withdraw their guilty pleas as a

 result of statements made by their prior counsel does not offer a convincing basis for deferring

 ruling on the R&R, which pertains to Defendants’ violations of the Preliminary Injunction and

 resulting sanctions for such contempt. 782 F. Supp. 601, 602–03 (M.D. Fla. 1992) (Kovachevich,

 J.). Therefore, because Defendants’ cases are unpersuasive and Defendants fail to offer another

 legitimate basis for deferring ruling on the R&R, the Court declines to defer ruling on the R&R,

 and this objection is overruled.

            C. Attorneys’ Fees and Disgorgement Discovery

        The Court will adopt the R&R and overrule Defendants’ objections. In doing so, the Court

 adopts the magistrate judge’s recommendation for imposition of an award of Plaintiff’s reasonable

 attorneys’ fees incurred in prosecuting Defendants’ violations of the Preliminary Injunction as a

 sanction for Defendants’ contempt. See Sizzler Family Steak Houses, 793 F.2d at 1534 (“[A]n

 award of attorney’s fees to the injured party in a civil contempt case is within the district court’s



                                                   19
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 20 of 22 PageID 1583



 discretion.”); Tom James, 141 F. App’x at 899 (“We give the district court board discretion in

 fashioning sanctions for civil contempt.”). However, Plaintiff has not provided any evidence of its

 attorneys’ fees incurred in prosecuting Defendants’ violations. As previously emphasized,

 “attorney’s fees in a civil contempt proceeding are limited to those reasonably and necessarily

 incurred in the attempt to enforce compliance.” Abbott Labs., 218 F.3d at 242. Thus, although the

 Court will order Defendant to pay Plaintiff’s attorneys’ fees incurred in prosecuting Defendants’

 violations of the Preliminary Injunction, this award is subject to Plaintiff proving the amount of

 these fees.

          Further, in adopting the R&R, the Court adopts the magistrate judge’s recommendation to

 allow Plaintiff to conduct discovery concerning the extent to which Defendants profited from their

 violations of the Preliminary Injunction. At the final pretrial conference, Plaintiff represented that

 it had served discovery requests regarding revenue and profits on Defendants on April 2, 2020, the

 day after the magistrate judge issued the R&R. Plaintiff also explained in its Trial Brief that it had

 already propounded discovery requests on Defendants to determine the amounts to be disgorged,

 as recommended in the R&R. (Doc. 85 at 13). Defendants represented during the final pretrial

 conference that they intended to respond to these requests by May 4, 2020. No motions have been

 filed regarding this requested discovery.

    IV.        CONCLUSION

          Accordingly, it is now ORDERED:

          1. Defendants’ Objections to Report and Recommendation (Doc. 86) are OVERRULED.

          2. The Report and Recommendation of Magistrate Judge Flynn (Doc. 81) is ADOPTED,

               CONFIRMED, and APPROVED in all respects and is made a part of this Order for

               all purposes, including appellate review.



                                                   20
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 21 of 22 PageID 1584



       3. Defendants are found to be in CIVIL CONTEMPT for violating the Preliminary

          Injunction entered on July 31, 2019.

       4. Plaintiff is entitled to its reasonable attorneys’ fees incurred in prosecuting Defendants’

          violations of the Preliminary Injunction. Defendants shall pay to Plaintiff the attorneys’

          fees reasonably and necessarily incurred by Plaintiff in prosecuting Defendants’

          violations of the Preliminary Injunction, if any. As the amount of fees is currently

          undetermined, Plaintiff shall move, with evidentiary support, for this award of

          attorneys’ fees incurred by Plaintiff in prosecuting Defendants’ violations on or before

          June 17, 2020. Defendants shall respond thereto within the time prescribed by the

          Local Rules.

       5. Defendants shall disgorge profits, as proven at trial, if trial in this matter results in a

          verdict in favor of Plaintiff on its claims, arising from any Sims HD contracts for which

          Jenkins furnished a quote or provided any other assistance in violation of the

          Preliminary Injunction and upon which contract Plaintiff also bid. As discussed at the

          pretrial conference, Plaintiff is allowed to and has propounded discovery concerning

          the extent to which Defendants profited from their violations of the Preliminary

          Injunction.

       6. The two (2) year non-compete period contained in the Non-Competition, Non-

          Solicitation, and Non-Disclosure Agreement is extended for a period of two (2) years

          from the date of this Order if the trial in this matter results in a verdict in favor of

          Plaintiff on its claims to enforce the non-competition restrictive covenant contained in

          the Agreement.




                                                 21
Case 8:19-cv-01004-CEH-SPF Document 94 Filed 05/21/20 Page 22 of 22 PageID 1585



        DONE AND ORDERED in Tampa, Florida on May 21, 2020.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




                                               22
